UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION OMB NUMBER: 3235-0101 Washington, D.C. 20549 Expires: December 31, 2009 Estimated average burden hours per response2.00 FORM 144 SEC USE ONLY DOCUMENT SEQUENCE NO. NOTICE OF PROPOSED SALE OF SECURITIES PURSUANT TO RULE CUSIP NUMBER ATTENTION: WORK LOCATION Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale or executing a sale directly with a market maker. 1 (a) NAME OF ISSUER (Please type or print) (b) IRS ID No. (c) SEC File No. Supertex Inc. 94-232-8535 000-12718 1 (d) ADDRESS OF ISSUER (e) TELEPHONE Street City StateZip Code Area Code Number 1235 Bordeaux Drive Sunnyvale CA 94089 408-222-8888 2 (a) NAME OF PERSON FOR WHOSE ACCOUNT THE SECURITIES ARE TO BE SOLD (b) IRS ID No. (c) RELATIONSHIP TO ISSUER (d) ADDRESS Street, City, State, Zip Code Benedict C. K. Choy Director 1235 Bordeaux Dr., Sunnyvale, CA 94089 INSTRUCTION: The person filing this notice should contact the issuer to obtain the I.R.S. identification Number and the S.E.C. File Number. 3 (a) Title of the Class of Securities To Be Sold (b) Name and Address of Each Broker Through Whom the Securities are to be Offered or Each Market Maker who is Acquiring the Securities SEC USE ONLY Broker-Dealer File Number (c) Number of Shares or Other Units to be Sold (d) Aggregate Market Value (e) Number of Shares or Other Units Outstanding (f) Approximate Date of Sale (MM/DD/YY) (g) Name of Each Securities Exchange Common Stock Morgan Stanley 15,000 $525,600.00 13,650202 11/13/07 NASD INSTRUCTIONS: 1. (a) Name of issuer (b) Issuer's I.R.S. Identification Number (c) Issuer's S.E.C. file number, if any (d) Issuer's address, including zip code (e) Issuer's telephone number, including area code 3. (a) Title of the class of securities to be sold (b) Name and address of each broker through whom the securities are intended to be sold (c) Number of shares or other units to be sold (if debt securities, give the aggregate face amount) (d) Aggregate market value of the securities to be sold as of a specified date within 10 days prior to the filing of this notice (e) Number of shares or other units of the class outstanding, or if debt securities the face amount thereof outstanding, as shown by the most recent report or statement published by the issuer 2. (a) Name of person for whose account the securities are to be sold (b) Such person's I.R.S. identification number, if such person is an entity (c) Such person's relationship to the issuer (e.g., officer, director, 10% stockholder, or member of immediate family of any of the foregoing) (d) Such person's address, including zip code (f) Approximate date on which the securities are to be sold (g) Name of each securities exchange, if any, on which the securities are intended to be sold Potential persons who are to respond to the collection of information contained in this form are notrequired to respond unless the form displays a currently valid OMB control number. SEC 1147 (01-07) TABLE I- SECURITIES TO BE SOLD Furnish the following information with respect to the acquisition of the securities to be sold and with respect to the payment of all or any part of the purchase price or other consideration therefor: Title of the Class Date you Acquired Nature of Acquisition Transaction Name of Person from Whom Acquired (if gift, also give date donor acquired) Amount of Securities Acquired Date of Payment Nature of Payment Common Stock 05/11/07 Cash purchase Supertex Inc. 15,000 05/11/07 Cash INSTRUCTIONS If the securities were purchased and full payment therefor was not made in cash at the time of purchase,explain in the table or in a note thereto the nature of the consideration given. If the consideration consisted of any note or other obligation, or if payment was made in installments describe the arrangement and state when the note or other obligation was discharged in full or the last installment paid. TABLE II- SECURITIES SOLD DURING THE PAST 3 MONTHS Furnish the following information as to all securities of the issuer sold during the past 3 months by the person for whose account the securities are to be sold. Name and Address of Seller Title of Securities Sold Date of Sale Amount of Securities Sold Gross Proceeds Benedict Choy 1235 Bordeaux Drive, Sunnyvale, CA 94089 Common Stock 08/22/07 5,000 $174,715.50 REMARKS: INSTRUCTIONS: ATTENTION: See the definition of "person" in paragraph (a) of Rule 144. Information is to be given not only as to the person for whose account the securities are to be sold but also as to all other persons included in that definition. In addition, information shall be given as to sales by all personswhose sales are required by paragraph (e) of Rule 144 to be aggregated with sales for the account of the person filing this notice. The person for whose account the securities to which this notice relates are to be sold hereby represents by signing this notice that he does not know any material adverse information in regard to the current and prospective operations of the Issuer of the securities to be sold which has not been publicly disclosed. November 13, 2007 By: /s/Benedict C. K. Choy DATE of NOTICE SIGNED The notice shall be signed by the person for whose account the securities are to be sold. At least one copy of the notice shall be manually signed. Any copies not manually signed shall bear typed or printed signatures. ATTENTION: Intentional misstatements or omission of facts constitute Federal Criminal Violations (See 18 U.S.C. 1001) SEC 1147 (01-04)
